—In an action to recover damages for personal injuries, etc., the defendants Sgardo E. Saavedra and Luz Quintero appeal from an order of the Supreme Court, Queens County (Golia, J.), dated May 27, 1998, which granted that branch of the plaintiffs’ motion which was to strike their answer unless they provided outstanding discovery and submitted to depositions within 90 days from the date of service of a copy of the order with notice of entry.
Ordered that the order is affirmed, with costs.
The fact that the appellants have disappeared or made themselves unavailable to appear at the depositions provides no basis for denying a motion to strike their answer (see, Torres v Martinez, 250 AD2d 759; Dash v DK Tr., 239 AD2d 313). Santucci, J. P., Joy, Goldstein and Schmidt, JJ., concur.